UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-09871) Cullen Funds Trust (Exact name of registrant as specified in charter) 645 Fifth Avenue New York, NY 10022 (Address of principal executive offices) (Zip code) Brooks Cullen 645 Fifth Avenue New York, NY 10022 (Name and address of agent for service) 877-485-8586 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2008 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. Cullen Funds Trust Cullen High Dividend Equity Fund SEMI-ANNUAL REPORT December 31, 2007 CULLEN HIGH DIVIDEND EQUITY FUND Dear Shareholder, Performance for the Cullen High Dividend Equity Fund Retail Class was -0.78% for the period dated 6/30/07 through 12/31/07 vs. -1.37% for the S&P 500. The second half of 2007 saw the emergence of volatility back into the market.Concern over the sub-prime mortgage business, CDO’s and the housing market have all contributed to the recognition of risk in the market during the second half of the year. Corporations continue to focus on balance sheet strength maintaining high levels of cash while continuing to have very low payout ratios creating what we believe is a fantastic environment for our strategy that focus’ on stocks with low price/earnings ratios, absolute high dividend yield and dividend growth. While we remain optimistic about the long term prospects for equity investing the conditions that caused investor’s concerns in the second half of 2007 will not find resolution in the near future.The Fund’s discipline looks to offer potential growth opportunities, while attempting to limit downside risk. James P. Cullen President/Portfolio Manager John Gould Executive Vice President/Portfolio Manager The above outlook reflects the opinions of the authors, and is subject to change, is not guaranteed and should not be considered investment advice. Past performance does not guarantee future results.Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may also invest in medium-capitalization companies, which will involve additional risks such as limited liquidity and greater volatility. Price to Earnings Ratio (P/E) is a common tool for comparing the prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share.The S&P 500 Index is an unmanaged index commonly used to measure performance of U.S. stocks.It is not possible to invest directly in an index Investment performance reflects fee waivers. In the absence of such waivers, total returns would be reduced. Must be accompanied or preceded by a current prospectus.(2/08) 1 CULLEN HIGH DIVIDEND EQUITY FUND STATEMENTS OF ASSETS AND LIABILITIES As of December 31, 2007 (Unaudited) Assets: Investments, at value (cost of $381,397,138) $ 424,387,366 Receivable for fund shares sold 578,493 Dividends and interest receivable 1,862,130 Prepaid expenses 41,130 Total assets 426,869,119 Liabilities: Payable for securities purchased 6,423,912 Payable for fund shares purchased 58,540 Distribution payable to shareholders 29,630 Payable to Adviser 193,183 Distribution fees payable 145,937 Accrued administration expense 143,595 Accrued audit expense 21,120 Accrued custody expense 16,877 Accrued fund accounting expense 32,522 Accrued transfer agent expense 45,541 Other accrued expenses and liabilities 21,377 Total liabilities 7,132,234 Net assets $ 419,736,885 Net assets consist of: Paid in capital $ 377,487,125 Undistributed net investment income (loss) (585,947 ) Accumulated net realized gain (loss) on investments (154,521 ) Net unrealized appreciation (depreciation) on investments and foreign currency related transactions 42,990,228 Net assets $ 419,736,885 Retail Class: Net assets applicable to outstanding Retail Class shares $ 60,531,828 Shares issued (Unlimited number of beneficial interest authorized, $0.001 par value) 4,039,694 Net asset value, offering price and redemption price per share $ 14.98 Class C: Net assets applicable to outstanding Class C shares $ 11,490,420 Shares issued (Unlimited number of beneficial interest authorized, $0.001 par value) 768,206 Net asset value, offering price and redemption price per share $ 14.96 Class I: Net assets applicable to outstanding Class I shares $ 347,714,637 Shares issued (Unlimited number of beneficial interest authorized, $0.001 par value) 23,197,932 Net asset value, offering price and redemption price per share $ 14.99 The accompanying notes are an integral part of these financial statements. 2 CULLEN HIGH DIVIDEND EQUITY FUND STATEMENT OF OPERATIONS Six Months Ended December 31, 2007 (Unaudited) Investment Income: Dividends (net of foreign taxes withheld of $133,552) $ 7,343,757 Interest 495,299 Total investment income 7,839,056 Expenses: Investment advisory fees (Note 5) 2,205,448 Administration fees 220,573 Shareholder servicing fees 69,299 Distribution fees (Note 6) Distribution fees - Retail Class 76,940 Distribution fees - Class C 58,674 Registration and filing fees 29,831 Fund accounting fees 47,686 Professional fees 16,819 Custody fees 47,534 Shareholder reports 11,090 Insurance expense 8,053 Trustees’ fees and expenses 12,098 Other expenses 1,766 Total expenses before reimbursement from Adviser 2,805,811 Expense reimbursement from Adviser (1,016,111 ) Net expenses 1,789,700 Net investment income 6,049,356 Realized and Unrealized Gain (Loss): Net realized gain (loss) on investments and foreign currency related transactions 3,931,473 Net increase from payments by Adviser related to net losses realized on the disposal of investments in violation of restrictions (Note 7) 432,636 Net change in unrealized appreciation on investments and foreign currency related transactions (13,573,203 ) Net realized and unrealized gain (loss) on investments (9,209,094 ) Net decrease in net assets resulting from operations $ (3,159,738 ) The accompanying notes are an integral part of these financial statements. 3 CULLEN HIGH DIVIDEND EQUITY FUND STATEMENT OF CHANGES IN NET ASSETS Six Months Ended December 31, Year Ended 2007 June 30, (Unaudited) 2007 Operations: Net investment income $ 6,049,356 $ 13,667,340 Net realized gain (loss) on investments 4,364,109 12,948,867 Net change in unrealized appreciation of investments (13,573,203 ) 46,237,314 Net increase (decrease) in net assets resulting from operations (3,159,738 ) 72,853,521 Capital Share Transactions: Proceeds from shares sold Retail Class shares 10,189,026 50,995,921 Class C shares 598,257 6,335,652 Class I shares 31,636,192 184,902,911 Proceeds from shares issued to holders in reinvestment of dividends Retail Class shares 3,246,772 1,387,521 Class C shares 568,472 287,674 Class I shares 7,415,741 3,081,250 Cost of shares redeemed Retail Class shares (9,135,880 ) (11,875,409 ) Class C shares (1,046,099 ) (4,353,522 ) Class I shares (50,150,407 ) (66,788,181 ) Net increase (decrease) in net assets from capital share transactions (6,677,926 ) 163,973,817 Distributions to Shareholders From: Net investment income Retail Class (893,008 ) (1,419,163 ) Class C (126,335 ) (298,906 ) Class I (5,682,588 ) (11,948,431 ) Net realized gains Retail Class (2,387,404 ) — Class C (448,199 ) — Class I (14,096,395 ) — Return of Capital Retail Class — — Class C — — Class I — — Total distributions (23,633,929 ) (13,666,500 ) Total increase (decrease) in net assets (33,471,593 ) 223,160,838 Net Assets: Beginning of period 453,208,478 230,047,640 End of period (includes ($585,947) and $66,628 of undistributed net investment income (loss), respectively) $ 419,736,885 $ 453,208,478 The accompanying notes are an integral part of these financial statements. 4 CULLEN HIGH DIVIDEND EQUITY FUND FINANCIAL HIGHLIGHTS Six Months Ended December 31, 2007 (Unaudited) Retail Class Class C Class I Net Asset Value – Beginning of Period $ 15.95 $ 15.93 $ 15.96 Income from Investment Operations: Net investment income 0.20 0.14 0.22 Net realized and unrealized gain (loss) on investments (0.32 ) (0.32 ) (0.32 ) Total from investment operations (0.12 ) (0.18 ) (0.10 ) Less Distributions: Dividends from net investment income (0.23 ) (0.17 ) (0.25 ) Distribution of net realized gains (0.62 ) (0.62 ) (0.62 ) Return of capital — — — Total distributions (0.85 ) (0.79 ) (0.87 ) Net Asset Value – End of Period $ 14.98 $ 14.96 $ 14.99 Total Return (0.78 )%(3) (1.20 )%(3) (0.72 )%(3) Ratios and Supplemental Data: Net assets, end of period (thousands) $ 60,532 $ 11,490 $ 347,715 Ratio of expenses to average net assets: Before expense reimbursement 1.46 %(2) 2.21 %(2) 1.21 %(2) After expense reimbursement 1.00 %(2) 1.75 %(2) 0.75 %(2) Ratio of net investment income to average net assets: Before expense reimbursement 2.09 %(2) 1.34 %(2) 2.34 %(2) After expense reimbursement 2.55 %(2) 1.80 %(2) 2.80 %(2) Portfolio turnover rate 20.37 %(1) 20.37 %(1) 20.37 %(1) (1) Not annualized. (2) Annualized. (3) Not annualized.For the six months ended December 31, 2007, 0.09% of the fund’s total return consists of a voluntary reimbursement by the Adviser for a realized investment loss on an investment not meeting the fund’s investment restrictions.Please refer to Note 7 for further details regarding the investment. The accompanying notes are an integral part of these financial statements. 5 CULLEN HIGH DIVIDEND EQUITY FUND FINANCIAL HIGHLIGHTS Year Ended June 30, 2007 Retail Class Class C Class I Net Asset Value – Beginning of Period $ 13.55 $ 13.53 $ 13.55 Income from Investment Operations: Net investment income 0.42 0.37 0.53 Net realized and unrealized gain on investments 2.46 2.40 2.40 Total from investment operations 2.88 2.77 2.93 Less Distributions: Dividends from net investment income (0.48 ) (0.37 ) (0.52 ) Distribution of net realized gains — — — Return of capital — — — Total distributions (0.48 ) (0.37 ) (0.52 ) Net Asset Value – End of Period $ 15.95 $ 15.93 $ 15.96 Total Return 21.50 % 20.65 % 21.86 % Ratios and Supplemental Data: Net assets, end of period (thousands) $ 59,976 $ 12,106 $ 381,126 Ratio of expenses to average net assets: Before expense reimbursement 1.46 % 2.21 % 1.21 % After expense reimbursement 1.00 % 1.75 % 0.75 % Ratio of net investment income to average net assets: Before expense reimbursement 2.89 % 2.14 % 3.14 % After expense reimbursement 3.35 % 2.60 % 3.60 % Portfolio turnover rate 31.05 % 31.05 % 31.05 % The accompanying notes are an integral part of these financial statements. 6 CULLEN HIGH DIVIDEND EQUITY FUND FINANCIAL HIGHLIGHTS Year Ended June 30, 2006 Retail Class Class C Class I Net Asset Value – Beginning of Period $ 12.43 $ 12.41 $ 12.42 Income from Investment Operations: Net investment income 0.33 0.20 0.39 Net realized and unrealized gain on investments 1.14 1.17 1.12 Total from investment operations 1.47 1.37 1.51 Less Distributions: Dividends from net investment income (0.33 ) (0.23 ) (0.36 ) Distribution of net realized gains (0.01 ) (0.01 ) (0.01 ) Return of capital (0.01 ) (0.01 ) (0.01 ) Total distributions (0.35 ) (0.25 ) (0.38 ) Net Asset Value – End of Period $ 13.55 $ 13.53 $ 13.55 Total Return 11.90 % 11.13 % 12.25 % Ratios and Supplemental Data: Net assets, end of period (thousands) $ 13,981 $ 8,040 $ 208,027 Ratio of expenses to average net assets: Before expense reimbursement 1.55 % 2.30 % 1.30 % After expense reimbursement 1.00 % 1.75 % 0.75 % Ratio of net investment income to average net assets: Before expense reimbursement 2.39 % 1.64 % 2.64 % After expense reimbursement 2.94 % 2.19 % 3.19 % Portfolio turnover rate 5.91 % 5.91 % 5.91 % The accompanying notes are an integral part of these financial statements. 7 CULLEN HIGH DIVIDEND EQUITY FUND FINANCIAL HIGHLIGHTS Year Ended August 1, 2003(2) June 30, 2005(1) to June 30, 2004 Retail Class Class C Class I Retail Class Net Asset Value – Beginning of Period $ 11.45 $ 11.87 $ 11.87 $ 10.00 Income from Investment Operations: Net investment income 0.23 0.20 0.18 0.27 Net realized and unrealized gain on investments 0.95 0.49 0.59 1.33 Total from investment operations 1.18 0.69 0.77 1.60 Less Distributions: Dividends from net investment income (0.17 ) (0.12 ) (0.19 ) (0.15 ) Distribution of net realized gains (0.03 ) (0.03 ) (0.03 ) — Return of capital — Total distributions (0.20 ) (0.15 ) (0.22 ) (0.15 ) Net Asset Value – End of Period $ 12.43 $ 12.41 $ 12.42 $ 11.45 Total Return 10.27 % 5.79 %(3) 6.48 %(3) 15.98 %(3) Ratios and Supplemental Data: Net assets, end of period (thousands) $ 6,463 $ 3,007 $ 36,254 $ 1,760 Ratio of expenses to average net assets: Before expense reimbursement 3.27 % 3.03 %(4) 1.97 %(4) 16.27 %(4) After expense reimbursement 1.06 %(5) 1.74 %(4) 0.75 %(4) 1.50 %(4) Ratio of net investment income to average net assets: Before expense reimbursement 1.08 % 2.12 %(4) 2.19 %(4) (12.41 )%(4) After expense reimbursement 3.29 % 3.41 %(4) 3.41 %(4) 2.36 %(4) Portfolio turnover rate 35.01 % 35.01 %(3) 35.01 %(3) 29.37 %(3) (1) Commencement of operations for Class C and Class I Shares was October 7, 2004. (2) Commencement of operations. (3) Not Annualized. (4) Annualized. (5) Effective October 7, 2004, the Adviser contractually agreed to lower the net annual operating expense ratio from 1.50% to 1.00%. The accompanying notes are an integral part of these financial statements. 8 CULLEN HIGH DIVIDEND EQUITY FUND SCHEDULE OF INVESTMENTS December 31, 2007 (Unaudited) Shares Value COMMON STOCKS 93.0% Beverages 3.4% Diageo PLC - ADR (b) 165,000 $ 14,161,950 Capital Markets 1.9% Allied Capital Corp. 380,650 8,183,975 Chemicals 6.0% The Dow Chemical Co. 317,850 12,529,647 PPG Industries, Inc. 180,000 12,641,400 25,171,047 Commercial Banks 2.6% Bank of America Corp. 269,900 11,136,074 Construction Materials 1.3% Cemex SA de CV - ADR (a) (b) 208,413 5,387,476 Distributors 2.8% Genuine Parts Co. 257,700 11,931,510 Diversified Financial Services 7.2% Citigroup, Inc. 216,750 6,381,120 ING Groep NV - ADR (b) 258,000 10,038,780 J.P. Morgan Chase & Co. 317,650 13,865,423 30,285,323 Diversified Telecommunication Services 7.4% AT&T, Inc. 355,000 14,753,800 Verizon Communications, Inc. 372,950 16,294,185 31,047,985 Electric Services 3.6% Enel SpA - ADR (b) 251,000 14,926,719 Electric Utilities 2.7% Cia Energetica de Minas Gerais - ADR (b) 623,610 11,511,841 Food Products 10.8% HJ Heinz Co. 291,350 13,600,218 Kraft Foods, Inc. 416,132 13,578,387 Unilever NV - ADR (b) 500,000 18,230,000 45,408,605 Household Products 3.3% Kimberly-Clark Corp. 200,950 13,933,873 The accompanying notes are an integral part of these financial statements. 9 CULLEN HIGH DIVIDEND EQUITY FUND SCHEDULE OF INVESTMENTS – Continued December 31, 2007 (Unaudited) Shares Value Industrial Conglomerates 3.5% General Electric Co. 392,700 $ 14,557,389 Oil & Gas 8.3% ChevronTexaco Corp. 182,000 16,986,060 PetroChina Co., Ltd. - ADR (b) 101,150 17,748,790 34,734,850 Paper & Forest Products 1.5% Weyerhaeuser Co. 83,250 6,138,855 Petroleum Refining 3.0% BP PLC - ADR (b) 169,600 12,409,632 Pharmaceuticals 9.1% Bristol-Myers Squibb Co. 566,700 15,028,884 GlaxoSmithKline PLC - ADR (b) 50,000 2,519,500 Johnson & Johnson 205,000 13,673,500 Pfizer, Inc. 305,500 6,944,015 38,165,899 Real Estate 7.3% Health Care REIT, Inc. 335,000 14,971,150 HCP, Inc. 450,000 15,651,000 30,622,150 Sanitary Paper Products 0.1% Kimberly-Clark de Mexico SA de CV - ADR (b) 26,850 586,235 Tobacco 2.7% Altria Group, Inc. 151,400 11,442,812 Wireless Telecommunication Services 4.5% Vodafone Group PLC - ADR (b) 503,400 18,786,888 Total Common Stocks (Cost $345,949,179) 390,531,088 PREFERRED STOCKS 2.5% Ford Motor Co. Capital Trust II 323,800 10,523,500 Total Preferred Stocks (Cost $12,115,181) 10,523,500 The accompanying notes are an integral part of these financial statements. 10 CULLEN HIGH DIVIDEND EQUITY FUND SCHEDULE OF INVESTMENTS – Continued December 31, 2007 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS 5.6% U.S. Treasuries 4.8% U.S. Treasury Bill, 2.792%, due 01/03/2008 $ 3,148,000 $ 3,147,512 U.S. Treasury Bill, 2.460%, due 01/10/2008 9,512,000 9,506,150 U.S. Treasury Bill, 2.245%, due 01/17/2008 2,538,000 2,535,467 U.S. Treasury Bill, 2.616%, due 01/24/2008 4,705,000 4,697,138 Total U.S. Treasuries (Cost $19,886,267) 19,886,267 Variable Rate Demand Notes# 0.8% American Family Financial Services, 4.595% 928,100 928,100 Wisconsin Corporate Central Credit Union, 4.869% 2,518,411 2,518,411 Total Variable Rate Demand Notes (Cost $3,446,511) 3,446,511 Total Short-Term Investments (Cost $23,332,778) 23,332,778 TOTAL INVESTMENTS 101.1% (Cost $381,397,138) 424,387,366 Liabilities in Excess of Other Assets (1.1)% (4,650,481 ) TOTAL NET ASSETS 100.0% $ 419,736,885 Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non Income Producing (b) Foreign Issued Security # Variable rate demand notes are considered short-term obligations and are payable on demand. Interest rates change periodically on specified dates.The rates listed are as of December 31, 2007. The accompanying notes are an integral part of these financial statements. 11 CULLEN HIGH DIVIDEND EQUITY FUND NOTES TO FINANCIAL STATEMENTS December 31, 2007 (Unaudited) 1. Organization The Cullen Funds Trust (the “Trust”) is an open-end management investment company created as a Delaware business trust on March 25, 2000 and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”).The Trust currently offers two series of shares to investors, the Cullen High Dividend Equity Fund (the “Fund”) and the Cullen International High Dividend Fund (collectively, the “Funds”).The Funds are open end, diversified management investment companies registered under the 1940 Act.The investment objective of the Fund is long-term capital appreciation and current income.The Fund’s Retail Class commenced operations on August 1, 2003.The Fund’s Class C and Class I shares commenced operations on October 7, 2004. The Fund offers Retail, C and I Class Shares.Each class of shares differs principally in its respective administration, transfer agent, and distribution expenses and sales charges, if any.Each class of shares has identical rights to earnings, assets, and voting privileges, except for class-specific expenses and exclusive rights to vote on matters affecting only individual classes. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the United States. a) Valuation of Securities – Securities listed on a U.S. securities exchange for which market quotations are readily available are valued at the last quoted sale price on the day the valuation is made; however, securities traded on a U.S. securities exchange for which there were no transactions on a given day, and securities not listed on a U.S. securities exchange, are valued at the average of the most recent bid and asked prices.Price information on listed securities is taken from the exchange where the security is primarily traded.Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) National Market System for which market quotations are readily available are valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities are valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Valuation Committee of the Fund Board of Trustees under supervision of the full Board.Debt securities maturing within 60 days or less when purchased are valued by the amortized cost method, which approximates market value. 12 CULLEN HIGH DIVIDEND EQUITY FUND NOTES TO FINANCIAL STATEMENTS – Continued December 31, 2007 (Unaudited) 2. Significant Accounting Policies –
